Citation Nr: 0615199	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  03-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from August 1948 to August 
1956, and from September 1956 to September 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied service connection for bilateral 
hearing loss.

A hearing before the Decision review Officer was conducted in 
January 2004.

In October 2004 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  Hearing loss disability was not manifest during service 
and an organic disease of the nervous system was not manifest 
within one year of separation from service.

2.  Competent evidence of a nexus between bilateral hearing 
loss disability and service is not of record.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service, nor can an organic disease of the 
nervous system be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board notes that in Mayfield v. Nicholson, No. 02-1077 
(US. Vet. App. April 14, 2005), the United States Court of 
Appeals for Veterans Claims (Court), citing Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim.  The Court also noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  The Court noted that there could 
be no prejudice with an error in the timing of the VCAA 
notice if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
his claim, was satisfied.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of entitlement to an increased rating for bilateral 
hearing loss.  The appellant was provided adequate notice as 
to the evidence needed to substantiate his claim.  The 
communications, such as a VCAA letter of March 2003, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The VCAA letter pre-dated the rating 
decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2003 specifically described the evidence 
needed to substantiate the claim and requested that the 
appellant to send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that the 
appellant's claim is being denied, therefore there can be no 
possibility of prejudice to the appellant even if the 
appellant was not informed of the same. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained service medical 
records and VA outpatient records.  The veteran was afforded 
a VA examination.  The Board concludes that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2005).  Service connection for an organic 
disease of the nervous system may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

A "disability" is generally "an impairment in earnings 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 C.F.R. § 4.1.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran has alleged that his hearing loss is a 
consequence of noise exposure in service.  Specifically, he 
asserts that during the first four years in service, he 
served as a tank mechanic and worked in the artillery where 
he was exposed to large engines on a daily basis and, to 
gunfire, daily for two to three weeks once a year.  He stated 
that he often did not hear well for days after the gunfire.  
In addition, the veteran asserts that during his second 
period of service, he was an aircraft mechanic conducting 
daily maintenance on H37 aircraft, with twin R2800 engines.  
He was also on flight duty during this period and flew on a 
regular basis.  He asserts that he experienced hearing loss 
shortly after retiring from service.  He has not claimed that 
his noise exposure was during combat, therefore, the 
provisions of 38 C.F.R. § 1154(b), are not for application.

In the veteran's first separation physical of August 1956 the 
veteran's ears were noted as normal.  An audiometric 
examination was not done, but whisper test was normal 
bilaterally at 15/15.  At an enlistment physical of September 
1956 the veteran denied any ear problems.  An audiometric 
examination was not conducted, but whisper test was normal 
bilaterally at 15/15.


The veteran underwent several annual physicals during his 
second period of service.  He did not report any hearing 
problems and his ears were noted as normal in all the 
physicals.  Puretone thresholds were as follows:

In July 1962 the puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
X
10
LEFT
-5
-5
-5
X
30

In July 1963 the puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
X
10
LEFT
-10
-10
-10
X
30

In March 1967 the puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
10
5
LEFT
-5
0
5
20
25

At a separation physical of June 1968 the puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
0
5
LEFT
-5
-5
0
0
0

The veteran did not report any hearing problems and his ears 
were noted as normal.

VA outpatient records of March 2002 note that the veteran 
sought treatment for bilateral hearing loss.  

VA audiological examination of May 2002 indicated that the 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
25
45
50
LEFT
5
20
45
60
65

Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  

VA audiological examination of January 2005 indicated that 
the puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
50
45
LEFT
20
20
50
65
75

Average puretone thresholds were 36 on the right ear and 53 
on the left ear.  Speech recognition was 100 percent on the 
right ear and 92 percent on the left ear.  

At the examination the veteran reported that he first became 
aware of his hearing loss after retiring from service.  He 
reported having some hearing loss at the time of his annual 
flight physicals, but he was told it was not a problem.  
Hearing loss was never an issue during re-enlistments.  He 
reported that he was in tanks for the first four years of 
service, then artillery and then aviation in maintenance.  He 
used no  ear protection.  He reported that he worked as a 
mechanic in an engine shop for several years and for Bell 
Helicopter, but asserted no noise exposure in these jobs.  He 
reported he retired in 1990 and that he has used power tools 
and lawn mowers, but has used ear protection while doing so.   
A diagnosis of sensorineural hearing loss  and intermittent 
tinnitus was entered.  The examiner opined that "[i]t is not 
likely [that the veteran's] current hearing loss and 
intermittent tinnitus are related to his period of military 
service, as his hearing was normal at the time of discharge.  
His complaints of hearing have developed in the last few 
years, most likely related to his age."  

The competent evidence of record shows that bilateral hearing 
loss disability was first manifested more than a year after 
service.  The veteran's hearing was normal at separation in 
September 1968.  The first evidence of record of bilateral 
hearing loss disability is a VA outpatient record of March 
2002.  This is more than 33 after separation from service.

The Board notes that although there was some hearing loss 
while in service as noted in the annual physicals of 1962, 
1963 and 1967, this did not raise to the level of a hearing 
loss disability.  In addition, the veteran was never noted to 
complain of hearing loss while in service and his separation 
physical noted normal hearing.  Therefore, the Board finds 
that any hearing loss experienced in service was transitory 
in nature and resolved prior to separation from service.  
Furthermore, from 1968 to 2002 there was no record of 
complaints, findings, treatment, or diagnosis of bilateral 
hearing loss.  Thus, continuity of symptomatology was not 
shown after service.  

Furthermore, the Board notes that the veteran filed a claim 
in May 1977 for other disabilities.  At the time, he made no 
mention of nor did he complain of hearing loss.  He also was 
silent with respect to any hearing loss problems at the VA 
examination of August 1977.  The veteran's silence, while 
otherwise actively seeking compensation is negative evidence 
against the veteran's claim.  

The Board is aware that the ability to perceive sound comes 
to a layman through his senses.  Therefore, although a layman 
is not competent to establish the presence of disability 
within the meaning of 38 C.F.R. § 3.385, a layman is 
competent to report a decreased ability to hear sound.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the veteran 
stated that he noticed hearing loss after retiring from 
service not during service, and there is no objective 
evidence of complaints of hearing loss within decades after 
service.  In a merits context, a lack of evidence of 
treatment is for consideration.  See Savage v. Gober, 10 
Vet.App. 488 (1997).

In sum, bilateral hearing loss disability was not manifest 
during service or for many years thereafter.  The VA 
examiner's opinion that the veteran's current bilateral 
hearing loss disability is not related to service but rather 
more likely related to his age, is competent.  It is 
uncontradicted by any other competent opinion.  The veteran's 
assertion of hearing loss disability due to in-service noise 
exposure is not supported and is not competent.

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for bilateral hearing loss.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  38 
U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). See also 38 C.F.R. § 3.102 (2002).




ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


